           Case 1:16-cr-00719-RJS Document 273 Filed 04/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


        -v-                                                    No. 16-cr-719-2 (RJS)
                                                                     ORDER

 TONY GARCIA,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       By letter dated April 7, 2020, Defendant Tony Garcia moved for compassionate release under

the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19 pandemic. (Doc.

No. 272 (“Garcia Ltr.”).) The government opposes his motion. (Doc. No. 270 (“Gov’t Ltr.”).)

Because Garcia has not yet exhausted his administrative remedies, his request is DENIED without

prejudice. Nevertheless, for the reasons stated below, the Court recommends that the Bureau of

Prisons (“BOP”) consider releasing Garcia to home confinement pursuant to its authority under 18

U.S.C. §§ 3622 and 3624(c)(2).

       Garcia is currently serving a sentence of one year and one day imprisonment that the Court

imposed on February 26, 2020 stemming from his violations of supervised release. (Doc. No. 265.)

He has been in the custody of the BOP since December 16, 2019. (Doc. No. 258.) Garcia requests

that the Court order his “release . . . to home confinement subject to electronic monitoring” pursuant

to 18 U.S.C. § 3582(c)(1)(A) “until the [COVID-19] pandemic ends,” at which time he “would return

to the custody of the BOP to complete his sentence.” (Garcia Ltr. at 1–2.) He contends that the

Metropolitan Detention Center (the “MDC”) in Brooklyn – the facility in which he is housed – is ill-

equipped to limit the spread of COVID-19 among inmates, which is particularly dangerous to him
             Case 1:16-cr-00719-RJS Document 273 Filed 04/15/20 Page 2 of 3



because he is asthmatic and therefore at acute risk for severe illness if infected. (Id. at 2–3.) Garcia

did not wait 30 days after seeking relief from the BOP to bring his motion, but sought relief through

the BOP and this Court relatively simultaneously. (See id. at 1.) The government opposes Garcia’s

request, maintaining that “[u]ntil [Garcia] exhausts his administrative remedies, . . . the Court must

take no action upon [his] application.” (Gov’t Ltr. at 2.)

         The Court recently examined the issues that Garcia’s request for compassionate release raises

in detail in United States v. Ogarro, No. 18-cr-373 (RJS) (S.D.N.Y. Apr. 14, 2020), ECF No. 666.

Specifically, the Court determined that section 3582(c)’s “exhaustion proscription is clear” and

“mandates that where the BOP has not submitted an application for a sentence reduction, a court

cannot, under any circumstances, grant compassionate release unless the defendant has either ‘fully

exhausted all administrative rights to appeal’ or waited at least 30 days from the receipt of such a

request by the warden of the defendant’s facility.” Id. at 6 (quoting 18 U.S.C. § 3582(c)(1)(A)). The

Court further held that it has no authority to waive that exhaustion requirement. Id. at 7. Accordingly,

Garcia’s failure to exhaust his administrative remedies compels the Court to deny his motion.1

         Although the Court is not at this time empowered to reduce Garcia’s sentence under section

3582(c), there exist two potential remedies that can offer him the type of relief that he is seeking. The

first is a furlough under 18 U.S.C. § 3622. As at least one other court has acknowledged, section

3622 “would provide a means to release [Garcia] until the threat posed by COVID-19 subsides and

[he] [could] be safely returned to prison to finish [his] sentence.” Roberts, 2020 WL 1700032, at *3.

The second is home confinement as contemplated in the recently enacted CARES Act, Pub. L. No.


1
  As it did in Ogarro, No. 18-cr-373 (RJS), ECF No. 666, at 10 n.5, the Court notes its skepticism that section 3582(c)
authorizes the specific type of relief that Garcia seeks here: a temporary compassionate release that would end once the
COVID-19 pandemic subsides. See United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL 1700032, at *3 (S.D.N.Y.
Apr. 8, 2020) (“At most, Section 3582(c) allows a court to ‘reduce’ a term of imprisonment if the requirements for
compassionate release are satisfied. By its plain terms, therefore, the statute does not permit the Court ‘to order [Garcia]
temporarily released from custody until circumstances improve.’” (internal citations omitted)).



                                                             2
            Case 1:16-cr-00719-RJS Document 273 Filed 04/15/20 Page 3 of 3



116-136 (2020), and the Attorney General’s April 3, 2020 memorandum to the BOP. Under the

CARES Act § 12003(b)(2), “if the Attorney General finds that emergency conditions will materially

affect” the BOP’s functioning, the BOP Director may “lengthen the maximum amount of time for

which [he] is authorized to place a prisoner in home confinement” under 18 U.S.C. § 3624(c)(2),

which recognizes the BOP’s authority to release inmates to home confinement in certain

circumstances. The Attorney General has made such a finding regarding the emergency conditions

that now exist as a result of COVID-19. See Memorandum from Att’y Gen. William Barr to Dir. of

Bureau of Prisons (Apr. 3, 2020), https://www.justice.gov/file/1266661/download. Significantly,

both of these remedies are exclusively within the discretion of the BOP; the Court lacks authority to

order either one.

         Nevertheless, the Court is certainly free to make a recommendation to the BOP that it consider

allowing Garcia to be immediately transferred to home confinement. While recognizing that the

ultimate decision of whether to release an inmate to home confinement rests with the BOP, the Court

recommends that – in light of Garcia’s personal medical history, the relative proximity of his expected

release date, and the public health and safety considerations raised by the ongoing pandemic – the

BOP consider promptly placing Garcia in home confinement in order to mitigate Garcia’s health risk,

pursuant to 18 U.S.C. §§ 3622, 3624(c)(2), and the CARES Act. The Clerk of Court is respectfully

directed to terminate the motion pending at document number 272, and the government is directed to

serve a copy of this order on the warden of the MDC and to the Regional Counsel of the BOP.

SO ORDERED.

Dated:          April 15, 2020
                New York, New York
                                                       ____________________________________
                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation



                                                   3
